Citation Nr: 0505342	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-37 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, variously diagnosed.  

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for a psychiatric 
disorder.  

4.  Entitlement to service connection for calcified cyst of 
the spleen.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to May 
1968.  

In a February 2003 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, denied service connection for a low back disability, 
a right leg disability, a psychiatric disorder, and a 
calcified cyst of the spleen.

The RO previously denied service connection for a low back 
disability in a December 1976 rating decision.  That decision 
was not appealed and is now final.

In December 2004, the veteran and his spouse attended a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge of the Board sitting at the RO.  The hearing 
transcript is on file.  

The issues of entitlement to service connection for a low 
back disability, variously diagnosed, a right leg disability, 
a psychiatric disorder, and calcified cyst of the spleen are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  In an unappealed December 1976 rating decision, the RO 
denied service connection for a low back disability.

2.  Evidence submitted since the December 1976 VARO rating 
decision is not cumulative in nature, is probative of the 
issue at hand and, when viewed in the context of all the 
evidence of record, both new and old, raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence submitted since the unappealed December 1976 rating 
decision denying service connection for a low back disability 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (under the standard of review in effect 
for claims filed on and after August 29, 2001); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA, now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).

Due to the favorable disposition of the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a low back disability, 
any VCAA notice or assistance deficiency would represent 
nothing more than harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 393-394 (1993).  Accordingly, there is no prejudice 
to the veteran in proceeding with this case at this time. 


Factual Background

The veteran served on active duty from October 1965 to May 
1968.

Service medical records show that in November 1967 the 
veteran was seen for complaints of a sore back associated 
with apparent heavy lifting the prior day.  On examination, 
tenderness of the paraspinous muscles and muscle spasm were 
noted.  Diagnosis was back strain.

In February 1968, the veteran was seen for back pain.  On 
physical examination, muscle spasm was noted in the upper 
lumbar region.  Diagnosis was myositis.

In a May 1968 report of physical examination for separation 
purposes, the veteran complained of low back pain.  The 
veteran's low back was described as normal; however, the 
examiner noted that the veteran complaints of recurrent back 
pain at that time were related to the onset of low back 
strain in service with continued occasional painful symptoms.

In July 1976, the veteran filed a claim for service 
connection for a low back disability.  

An August 1976 private medical statement from A.J.C., M.D., 
essentially noted treating the veteran for low back syndrome 
since June 1976.  

In early September 1976, the RO notified the veteran by 
letter that arrangements were being made to schedule him for 
a physical examination in connection with his claim.  

In September 1976, in response to the RO letter, the 
veteran's wife notified the RO that the veteran was unable to 
attend a VA physical examination as he was hospitalized, in 
traction, with no estimated time of hospital release.  She 
essentially requested the VARO to accept private doctor and 
hospital records as part of/or in lieu of a physical 
examination.

The submitted private medical evidence referred to treatment 
for a low back disability, variously diagnosed, including low 
back sprain and herniated nucleus pulposis with right lower 
extremity radiculopty in 1976.

In December 1976, the VARO denied service connection for a 
low back disability because the veteran failed to report for 
a scheduled VA examination in connection with his claim.  The 
record is absent any response by the VARO to the September 
1976 letter from the veteran's wife regarding the veteran's 
inability to report for a VA examination due his hospitalized 
status.

In April 2002, the veteran filed an application to reopen a 
claim for service connection for a low back disability.  

Pertinent evidence added to the record since the unappealed 
December 1976 VARO rating decision consisted of extensive 
private medical records essentially dating from approximately 
1976 through 2001, referring to treatment for a chronic low 
back disability, variously diagnosed.  Also added was a July 
2002 VA orthopedic examination report as well as an October 
2002 report of review of the veteran's claims file by a VA 
physician.  

In December 2004, the veteran and his spouse attended a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge of the Board sitting at the RO.  The hearing 
transcript is on file.  The veteran essentially related the 
onset of his back disability to heavy lifting injuries in 
active duty.

Legal Criteria

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d) 
(2004).



In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A.
§ 7105; 38 C.F.R. § 20.1103 (2004).  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (2004).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2004).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).

38 C.F.R. § 3.156 was recently amended, and the standard for 
finding new and material evidence has changed as a result.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 
C.F.R.  § 3.156(a)).  The change applies to claims filed on 
and after August 29, 2001, and is applicable to the veteran's 
claim for service connection for low back disability.  

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004) 

VA is required to review for newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service.38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a low back disability.

The probative evidence obtained in connection with the 
veteran's attempt to reopen his claim consists of extensive 
pertinent postservice medical records referring to the 
continued presence of a chronic low back disability.

Also added to the record was a hearing transcript pertinent 
to testimony by the veteran and his spouse at a Travel board 
hearing before the undersigned Acting Veterans Law Judge of 
the Board in December 2004.  

The Board finds that the additional evidence submitted since 
the respective unappealed VARO rating decision is not 
cumulative in nature, is probative of the issue at hand and, 
when viewed in the context of all the evidence of record, 
both new and old, raises a reasonable possibility of 
substantiating the claim that he a chronic low back 
disability which stems from active duty.  

Accordingly, the veteran's claim of entitlement to service 
connection for a low back disability is reopened.  


ORDER

New and material evidence to reopen a claim for service 
connection for a low back disability having been submitted, 
the appeal is granted to this extent.


REMAND

With respect to claims of service connection for a low back 
disability and calcified cyst of the spleen, the Board notes 
that VA orthopedic and gastrointestinal examinations in July 
2002 were undertaken without review of the claims file by the 
respective medical examiners.  Therefore, in a September 2002 
deferred rating decision, the RO ordered additional 
development consisting of new VA examinations with review of 
the claims file and opinions regarding the likelihood of any 
nexus between the veteran's low back and/or calcified cyst of 
the spleen and active duty.  While the claims file was 
reviewed in the October 2002 VA examination subsequently 
undertaken, the examination report was incomplete and 
inadequate for rating purposes as no nexus opinion was 
rendered by the examiner.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand is required in order to 
fulfill VA's statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).  

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
warranted.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Accordingly, additional development is needed to determine 
the nature, extent of severity, etiology and date of 
approximate onset of any current low back disability and 
calcified splenic cyst and their relationship to active 
service, if any.  

Of record is a July 2002 VA psychiatric examination report 
noting that the examiner essentially concluded that the 
veteran's adjustment disorder developed secondary to a back 
disability.  Also of record is a July 2002 VA orthopedic 
examination report wherein the examiner opined that the 
veteran's right leg condition was secondary to a back 
disorder.  

Accordingly, the issues of entitlement to service connection 
for psychiatric and right leg disorders must be deferred 
pending completion of the requested development of the claim 
of service connection for a low back disorder.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) 
for the following development: 

1.  Arrangements should be made for a VA 
medical examination by an orthopedic 
surgeon, including on a fee basis, if 
necessary, to examine the veteran and 
review the veteran's claims file for the 
purpose of determining the nature, extent 
of severity, etiology and date of 
approximate onset of any current low back 
disability.  Any additional indicated 
special studies should be undertaken, if 
necessary.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to rendering the requested 
opinion.  

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any identifiable low 
back disorder(s), is/are etiologically 
related to the veteran's low back 
symptoms in active service.  Medical 
certainty is not required.  The examiner 
should support all opinions and 
conclusions expressed with a complete 
rationale in a typewritten report.

2.  Arrangements should be made for a VA 
medical examination by a 
gastroenterologist, including on a fee 
basis, if necessary, to review the 
veteran's claims file for the purpose of 
determining the nature, extent of 
severity, etiology and date of 
approximate onset of the veteran's 
calcified splenic cyst.  Any additional 
indicated special studies should be 
undertaken, if necessary.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to rendering the requested 
opinion.  

Following a comprehensive review of the 
veteran's claims file, the examiner 
should render an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that any 
current calcified splenic cyst is 
etiologically related to active service.  
Medical certainty is not required.  The 
examiner should support all opinions and 
conclusions expressed with a complete 
rationale in a typewritten report.

3.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the required examinations 
and medical opinions should be reviewed 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand.  If they are 
not, corrective procedures should be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998). 

4.  After undertaking any further 
development deemed appropriate, the 
issues of entitlement to direct and 
secondary service connection for a low 
back disability, a right leg disability, 
a psychiatric disorder and calcified cyst 
of the spleen should be formally 
readjudicated.

If any benefit on appeal remains denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case (SSOC) containing notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertaining to the issues currently on appeal.  A reasonable 
period of time for a response should be afforded for 
response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by VA.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to 
include competent medical statements showing a nexus between 
his low back disability and/or calcified splenic cyst and 
active duty.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans ' Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112.



`
	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


